Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters:
Drawings
1.	The drawings filed on 06/14/2021 are acceptable subject to correction of the informalities indicated below.  
Figures 1 and 2 contain informal reference numbers, some are hard to read. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Claim Objections
2.	Claim 20 objected to because of the following informalities:  
Claim 20, page 29, line 10, a conjunction “and” is missing. Appropriate correction is required.
Allowable Subject Matter
3.	Claims 1-20 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An on-board power supply system for a vehicle, the system comprising:
a circuit breaker device connected between the first network area and the second network area with a first circuit breaker and with a second circuit breaker,  the output terminal of the first circuit breaker being connected to the first network area, the input terminal of the first circuit breaker being connected to the input terminal of the second circuit breaker, and the output terminal of the second circuit breaker being connected to the second network area; and
a third network area with a third d.c. voltage source and with a third group of electrical energy consumers, wherein the input terminal of the first circuit breaker and the input terminal of the second circuit breaker are connected to the third network area as recited in claim 1.
An on-board power supply system for a vehicle, the system comprising:
a first circuit breaker having an input terminal and an output terminal, said output terminal being connected to said first network, said first circuit breaker having a conductor state and a diode state, said conductor state allowing current to flow between said input terminal and said output terminal in both directions, said diode state allowing current flow from said input terminal to said output terminal, said diode state blocking current flow from said output terminal to said input terminal;
a second circuit breaker having an input terminal and an output terminal, said output terminal being connected to said second network, said second circuit breaker having a conductor state and a diode state, said conductor state of said second circuit breaker allowing current to flow between said input terminal and said output terminal of said second circuit breaker in both directions, said diode state of said second circuit breaker allowing current flow from said input terminal to said output terminal of said second circuit breaker, said diode state of said second circuit breaker blocking current flow from said output terminal to said input terminal of said second circuit breaker; and
a third network with a third group of electrical consumers, said third network being connected to said third voltage source, said input terminal of said first and second circuit breakers being connected to said third voltage source as recited in claim 20.
Claims 2-19 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Reichow et al (USPN 9731610) discloses an on-board power supply system (figure 1a)  for a vehicle, the system comprising:
a first network area with a rechargeable first d.c. voltage source (14) and with a first group of electrical energy consumers (4);
a second network area with a rechargeable second d.c. voltage source (16) and with a second group of electrical energy consumers (25);
a circuit breaker device (11-13) connected between the first network area and the second network area with a first circuit breaker (11) and with a second circuit breaker (12-13), wherein each of the first and second circuit breakers has an input terminal and an output terminal, each of the first and second circuit breakers has a conductor state and a diode state, each of the first and second circuit breakers allows a flow of current between a respective input terminal and a respective output terminal in both directions in the conductor state, each of the first and second circuit breakers allows a flow of current in a diode state (by body diodes of 11-13) only from the respective input terminal to the respective terminal. However, Reichow does not disclose the aforementioned claimed limitations of claims 1 and 20.

Kontani (USPN 10,654,430) discloses an on-board power supply system (figure 10)  for a vehicle, the system comprising:
a first network area with a rechargeable first d.c. voltage source (13) and with a first group of electrical energy consumers (16);
a second network area with a rechargeable second d.c. voltage source (14) and with a second group of electrical energy consumers (217);
a circuit breaker device (18) connected between the first network area and the second network area with a first circuit breaker  and with a second circuit breaker, wherein each of the first and second circuit breakers has an input terminal and an output terminal, each of the first and second circuit breakers has a conductor state and a diode state, each of the first and second circuit breakers allows a flow of current between a respective input terminal and a respective output terminal in both directions in the conductor state, each of the first and second circuit breakers allows a flow of current in a diode state (by body diodes of 18) only from the respective input terminal to the respective terminal. However, Kontani does not disclose the aforementioned claimed limitations of claims 1 and 20.

Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion
4.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836